Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 was filed after the mailing date of the final rejection on 07/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 10/12/2022 is acknowledged. Claims 6, 7, 9, and 19 have been canceled, claims 8 and 10-12 have been withdrawn, and new claims 20 and 21 have been added. Claims 1-5, 13-18, 20, and 21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 10/12/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-5, 13, and 14 over Maxwell et al. (US 7,347,985 B2) as evidenced by Amphoteric surfactants (https://www.chemicalbook.com/ProductCatalog_EN/1813.htm#:~:text=The%20lecithin%20%5B1%5D%20contained%20in,excellent%20emulsifying%20properties%20of%20oil) and 35 U.S.C. 103(a) of claims 1-5 and 13-16 over Maxwell et al. (US 7,347,985 B2) and of claim 6 over Maxwell et al. (US 7,347,985 B2) and Subramanyam et al. (US 2014/0234232 A1) as evidenced by Amphoteric surfactants (https://www.chemicalbook.com/ProductCatalog_EN/1813.htm#:~:text=The%20lecithin%20%5B1%5D%20contained%20in,excellent%20emulsifying%20properties%20of%20oil) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims is maintained for reasons of record and the following. In addition, new claims are hereby included in the rejection the rejection is modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 13-18, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faller et al. (US 2008/0260869 A1) in view of Kellner et al. (US 2003/0161798 A1).
Faller et al. teach a cosmetic (paragraph 3) composition in form of cream (claim 21) comprising honokiol (claims 1-3), surfactants including ethoxylated alcohols (paragraph 58-59), preservatives including benzalkonium halides (paragraph 60-61); wherein the ingredients are presented at 1% by weight (paragraph 20).
Although Faller et al. are silent about the composition for antimicrobial benefit and improved hand hygiene as claimed (an intended use and inherent property limitation), it is noted that the very teaching of the identical composition as claimed must necessarily possess the same effects for the intended use while the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition; even though such properties may not have been appreciated by Maxwell et al. at the time of the invention. MPEP 2112.I. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Faller et al. are silent about the gram negative or positive organisms log reduction of the composition and the test condition in the new claims 20 and 21. The combination of at least one diallylbiphenol and at least one antimicrobial quaternary ammonium compound is the reason for the antimicrobial effect according to the instant specification. Since the composition taught by Faller et al. comprising the same combination of a diallylbiphenol and an antimicrobial quaternary ammonium compound, the composition would necessarily have the claimed properties, whether expressly recognized by Faller et al. or not. Please refer to MPEP 2112.01 II.

Faller et al. do not specify the ethoxylated alcohols surfactants including C9-11 fatty alcohol with up to 6 mole of ethylene oxide (the instant claim 18).
This deficiency is cured by Kellner et al. who teach C9-11 pareth 3-8 (C9-11 fatty alcohol with 3-8 mole of ethylene oxide) as emulsifier in cosmetic compositions.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Faller et al. and Kellner et al. to specify the ethoxylated alcohols Faller et al. including C9-11 pareth 3-8. C9-11 pareth 3-8 was well known as surfactant in cosmetic compositions to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue that Faller et al. teach in table 1 a composition comprising magnolia biondii flower extract without an antimicrobial quaternary ammonium compound while the amount of honokiol in magnolia biondii flower extract is not specified and the amount of quaternary ammonium compound preservative is not taught by Faller et al.
However, this argument is not deemed persuasive. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, Faller et al. clearly teach about 0.01-4.0% by weight (claim 29) isolated or purified honokiol (paragraph 18 and claim 3) and also all ingredients are presented at 0.001-99% and 1% by weight, etc., (paragraph 20) which certainly include preservative.

Applicants argue that Kellner et al. merely teach C9-11 pareth and fail to teach antimicrobial effect.
However, this argument is not deemed persuasive. First of all, the claimed C9-11 pareth claimed to be a surfactant, not claimed to have antimicrobial effect. Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In the instant case Faller et al. teach surfactants in cosmetic composition including ethoxylated alcohols while Kellner et al. provide teachings of C9-11 fatty alcohol with 3-8 mole of ethylene oxide surfactant in cosmetic compositions including C9-11 pareth.

New ground of Rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 13-17, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeligs (US 2006/0264497 A1).
Zeligs teaches a topical lotion (leave-on), etc., (abstract and paragraph 31, 42, 108, and 118) comprising anti-inflammatory agent such as honokiol (claim 16), antibacterial agents such as cetyl pyridinium chloride, tea tree oil, honokiol, etc., (claims 22 and 23), about 0.5-10% by weight of nonionic surfactants including Tween, polyoxyethylene sorbitan monostearate (paragraph 184); and exemplified 0.01-0.2% by weight of tea tree oil and 0.1-2.0% by weight of honokiol, etc., in topical composition (table 1).
Although Zeligs is silent about the composition for antimicrobial benefit and improved hand hygiene as claimed (an intended use and inherent property limitation), it is noted that the very teaching of the identical composition as claimed must necessarily possess the same effects for the intended use while the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition; even though such properties may not have been appreciated by Maxwell et al. at the time of the invention. MPEP 2112.I. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Zeligs is silent about the gram negative or positive organisms log reduction of the composition and the test condition in the new claims 20 and 21. The combination of at least one diallylbiphenol and at least one antimicrobial quaternary ammonium compound is the reason for the antimicrobial effect according to the instant specification. Since the composition taught by Faller et al. comprising the same combination of a diallylbiphenol and an antimicrobial quaternary ammonium compound, the composition would necessarily have the claimed properties, whether expressly recognized by Zeligs or not. Please refer to MPEP 2112.01 II.

Zeligs does not teach the weight percentage of cetyl pyridinium chloride.
This deficiency is cured by Zeligs’ teachings of both cetyl pyridinium chloride and tea tree oil being antibacterial agents and 0.01-0.2% by weight of antibacterial tea tree oil being incorporated in the topical composition.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in claims 22 and 23 and table 1 to specify the weight percentage of antibacterial cetyl pyridinium chloride in the composition taught by Zeligs being any one of the antimicrobial agents in table 1, such as 0.01-0.2%. Both cetyl pyridinium chloride and tea tree oil being antibacterial agents and 0.01-0.2% by weight of antibacterial tea tree oil being incorporated in the topical composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Claims 1-6, 13-18, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeligs (US 2006/0264497 A1) in view of Trivedi et al. (US 2012/0020896 A1).
Zeligs’ teachings are discussed above and applied in the same manner.
Zeligs does not teach the weight percentage of cetyl pyridinium chloride and nonionic surfactants including C9-11 fatty alcohol with ≤6 ethylene oxide in the instant claim 18.
This deficiency is cured by Trivedi et al. who teach oral care compositions (abstract) comprising 0.3-1.2% by weight of antimicrobial agents such as cetyl pyridinium chloride (paragraph 48-51) and nonanionic polyoxyethylene surfactants including Steareth 30 (C18 30 ethylene oxide), Polysorbate 20, etc., (paragraph 57-59). 
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Zeligs and Trivedi et al. to specify the weight percentage of antibacterial cetyl pyridinium chloride in the composition taught by Zeligs being 0.3-1.2% and to replace nonanionic polyoxyethylene surfactant Tween (including Polysorbate 20) with Steareth 30. Both Steareth 30 (C18 30 ethylene oxide) and Polysorbate 20 being suitable nonanionic polyoxyethylene surfactants in oral care composition and 0.3-1.2% by weight of antimicrobial agent cetyl pyridinium chloride being suitable in oral care composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the weight percentage of cetyl pyridinium chloride taught by Zeligs and replacing Tween taught by Zeligs with Steareth 30 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. The C9-11 fatty alcohol with ≤6 ethylene oxide claimed in claim 18 and the Steareth 30 taught by Trivedi et al. are different in length of fatty alcohol and length of (number of repeating unit) of ethylene oxide which are considered homologs. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Please refer to MPEP 2144.09 II.:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 

Claims 1-6, 13-18, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeligs (US 2006/0264497 A1) in view of Trivedi et al. (US 2012/0020896 A1) and Gonzales et al. (US 2011/0150949 A1).
Zeligs’ and Trivedi et al. teachings and rationales with regard to the weight percentage of cetyl pyridinium chloride and replacing Tween with Steareth 30 are discussed above and applied in the same manner.
Zeligs and Trivedi et al. do not teach nonionic surfactants including C9-11 fatty alcohol with ≤6 ethylene oxide in the instant claim 18.
This deficiency is cured by and Trivedi et al. whose teachings are discussed above and applied in the same manner and Gonzales et al. who teach compositions for cleansing hard and soft tissue surface of the oral cavity, preferably teeth, gums, tongue and buccal surfaces (claims 12 and 14) comprising non-ionic surfactants include alcohol alkoxylates such as Neodol 91-6 (C9-11 fatty alcohol with 6 ethylene oxide) (paragraph 78-84).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Zeligs, Trivedi et al., and Gonzales et al. to replace nonanionic polyoxyethylene surfactant Tween (including Polysorbate 20) with Neodol 91-6. All of Steareth 30, Polysorbate 20, and Neodol 91-6, a homolog of Steareth 30, being suitable nonanionic polyoxyethylene surfactants in oral care composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Tween taught by Zeligs with Steareth 30 then with Neodol 91-6 flows from all having been used in the prior art, and from all being recognized in the prior art as useful for the same purpose.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612